EXHIBIT 10.2

Execution Version

SHARE TRANSFER AGREEMENT

THIS SHARE TRANSFER AGREEMENT, dated as of March 14, 2019 (this “Agreement”), is
made by and among the persons and entity (the “Public Float Holders”) set forth
on Schedule 1 hereto and, without duplication, the individuals and entities set
forth on Schedule 2 hereto (“the “30% Holders,” together with the Public Float
Holders, the “Founders”) and Bioceres LLC (formerly Bioceres Inc.), a limited
liability company organized under the laws of the State of Delaware
(“Bioceres”). Capitalized terms used but not otherwise defined herein have the
meanings ascribed to such terms in the Share Exchange Agreement (as defined
below).

WHEREAS, reference is made to that certain Share Exchange Agreement (the “Share
Exchange Agreement”), dated as of November 8, 2018, by and among Union
Acquisition Corp. (“Union”), Joseph J. Schena, solely in his capacity as
representative of the holders of Union Ordinary Shares immediately prior to the
Closing and their successors (and any successor representative appointed in
accordance therewith) (the “Pre-Closing Representative”) and Bioceres.

WHEREAS, as additional consideration to Bioceres for the share exchange
contemplated under the Share Exchange Agreement, the 30% Holders have agreed to
transfer to Bioceres eight hundred sixty-two thousand, five hundred (862,500)
ordinary shares of Union (the “30% Shares”).

WHEREAS, pursuant to the Side Letter to the Share Exchange Agreement, dated as
of even date herewith, by and among Bioceres, the Pre-Closing Representative and
Union, Bioceres has agreed that five hundred seventy nine thousand, nine hundred
and twenty nine (579,929) Closing Exchange Shares that it is entitled to receive
under the Share Exchange Agreement shall be issued by Union, in book entry form,
on the Closing Date, to the Public Float Holders and Vellar Opportunities Fund
Master, Ltd. in exchange for five hundred seventy nine thousand, nine hundred
and twenty nine (579,929) unregistered ordinary shares of Union (the “Public
Float Shares,” and together with the 30% Shares, the “Founder Shares”).

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1.     

On the Closing Date (as defined in the Share Exchange Agreement), the Founders
shall assign, transfer and deliver, free and clear of all Liens, all of the
Founder Shares to Bioceres.

  2.

Each Founder hereby represents and warrants to Bioceres as follows:

                    a.     

To the extent applicable, it is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated and has
all requisite power and authority to carry on its businesses as now being
conducted, except where the failure to have such power or authority would not
prevent or materially delay the consummation of the transaction contemplated
hereby. It is not in default under or in violation of any material provision of
its Governing Documents.

1

--------------------------------------------------------------------------------




            b.     

It has all necessary power and authority to execute and deliver this Agreement
and to consummate the transaction contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transaction contemplated
hereby have been duly authorized by all necessary action on the part of each
Founder and no other proceeding on the part of any Founder is necessary to
authorize this Agreement or to consummate the transaction contemplated hereby.
This Agreement has been duly and validly executed and delivered by each Founder
and constitutes a valid, legal and binding agreement of each Founder,
enforceable against each Founder in accordance with its terms, except (a) to the
extent that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and (b) that the availability of equitable remedies, including
specific performance, is subject to the discretion of the court before which any
proceeding thereof may be brought.

  c.

The execution and delivery of this Agreement does not, and the consummation of
the transaction hereunder by each Founder and performance by each Founder of its
obligations hereunder will not: (a) result in any violation of such Founder’s
Governing Documents, to the extent applicable; (b) conflict with, or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the termination, cancellation, acceleration or modification (whether
after the giving of notice or the lapse of time or both) of any right or
obligation of any Founder under, any Contract to which such Founder is a party
or by which it is bound or to which its assets or properties are subject; (c)
violate or result in a breach of or constitute a default under any Law,
judgment, order, injunction or decree applicable to such Founder or by which
Union or its assets or properties are bound; and (d) require any Consent of any
Governmental Entity or any party to any material Contract to which such Founder
is a party or by which such Founder is bound or to which such Founder’s assets
or properties are subject. No Consent or Permit with respect to any Person or
Governmental Entity is required on the part of such Founder in connection with
the execution and delivery of this Agreement thereby, the performance of its
obligations hereunder, and the consummation of the transaction contemplated
hereby.

  d.

As of immediately prior to the transactions contemplated hereby, the Founders
will be the record and beneficial owner of the Founder Shares and will have good
and valid title to the Founder Shares, free and clear of all Liens (other than
restrictions under applicable federal, state and other securities laws).

  e.

The offer and the issuance of the Founder Shares by the Founders as described in
this Agreement have not been accompanied by any form of general solicitation or
general advertising. The Founder Shares are being issued and/or offered only to
a limited number of sophisticated purchasers. The Founders reasonably believe
that the purchaser of the Founder Shares is an “accredited investor” as that
term is defined in Rule 501 of Regulation D promulgated under the Securities Act
of 1933 (the “Securities Act”) and that the purchaser of the Founder Shares is
able to fend for himself, herself or itself and has such knowledge and
experience in financial and business matters the purchaser is capable of
evaluating the merits and risks of investing in the Founder Shares and has the
capacity to protect such purchaser’s interests.

2

--------------------------------------------------------------------------------




f.

None of the Founders have in their possession any material non-public
information related to the transactions contemplated by the Share Exchange
Agreement that has not been disclosed to the purchaser.

                      g.

It is not necessary in connection with the transfer and delivery of the Founder
Shares at the Closing to register the Founder Shares under the Securities Act.
None of the Founders nor anyone acting on their behalf has taken, or will take,
any action that would subject the transfer and delivery of the Founder Shares to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction, including the jurisdiction of organization of Union.

  3.

Miscellaneous.

  a.

Governing Law: This Agreement and any claim, controversy or dispute arising
under or related in any way to this Agreement, the relationship of the parties
hereto, the transaction leading to this Agreement or contemplated hereby and/or
the interpretation and/or enforcement of the respective rights and duties of the
parties hereunder or related in any way to the foregoing, shall be governed by
and construed in accordance with the internal, substantive laws of the State of
New York applicable to agreements entered into and to be performed solely within
such state, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the law of any jurisdiction other than the
State of New York.

  b.

Counterparts; Facsimile: This Agreement may also be executed and delivered by
facsimile signature or by email in portable document format in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signatures pages follow]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first specified above.

FOUNDERS:     Haddock Enterprises, LLC     By:     /s/ Gerald Haddock Name:
Gerald Haddock Title: President   /s/ Gerald Haddock Name: Gerald Haddock   /s/
Daniel Fink Name: Daniel Fink   /s/ Joseph Schena Name: Joseph Schena   /s/
Nathan Bohn Name: Nathan Bohn   /s/ Edgar Janotta Name: Edgar Janotta   /s/ Joan
Fink Name: Joan Fink   /s/ Peter Fink Name: Peter Fink   /s/ Adam Hinman Name:
Adam Hinman   /s/ Asad Husain Name: Asad Husain

[Signature Page to Share Transfer Agreement]

--------------------------------------------------------------------------------




/s/ Eric Lev Name: Eric Lev   /s/ Kevin McNamara Name: Kevin McNamara   /s/
Barbara Newman Name: Barbara Newman   /s/ Paul Sohn Name: Paul Sohn   /s/ Daniel
Wolford Name: Daniel Wolford   /s/ William B. Buchanan Name: William B. Buchanan
  /s/ Michael Fontaine Name: Michael Fontaine   /s/ Scott Katzmann Name: Scott
Katzmann   /s/ Joseph LaSala Name: Joseph LaSala   /s/ Harris Lydon Name: Harris
Lydon   /s/ Graham A. Powis Name: Graham A. Powis   /s/ Patrick A. Sturgeon
Name: Patrick A. Sturgeon   /s/ Jim Manley Name: Jim Manley

[Signature Page to Share Transfer Agreement]

--------------------------------------------------------------------------------




Ladenburg Thalmann & Co. Inc.     By:     /s/ Steven Kaplan Name: Steven Kaplan
Title: Head of Capital Markets     Union Acquisition Associates, LLC     By: /s/
Kyle P. Bransfield Name: Kyle P. Bransfield Title: Member     Edgar D. Jannotta,
Jr. Nonexempt Family Trust     By: /s/ Erika C. Pearsall Name: Erika C. Pearsall
Title: Trustee

[Signature Page to Share Transfer Agreement]

--------------------------------------------------------------------------------




BIOCERES LLC     By:     /s/ Federico Trucco Name: Federico Trucco Title:
President and Chief Executive Officer

[Signature Page to Share Transfer Agreement]

--------------------------------------------------------------------------------



Schedule 1

Jim Manley Ladenburg Thalmann & Co. Inc. Haddock Enterprises, LLC Joseph J.
Schena Daniel Fink Nathan Bohn Edgar D. Jannotta, Jr. Nonexempt Family Trust
Joan Fink Peter Fink Adam Hinman Asad Husain Eric Lev Kevin McNamara Barbara
Newman Paul Sohn Daniel Wolford William Buchanan Michael Fontaine Scott Katzmann
Joseph Lasala Harris Lydon Graham Powis Patrick Sturgeon


--------------------------------------------------------------------------------



Schedule 2

Daniel W Fink Gerald W Haddock Joseph J Schena William B Buchanan Jr Michael
Fontaine Scott A Katzmann Ladenburg Thalmann & Co Inc Joseph Anthony Lasala
Harris Lydon Jim Manley Graham A Powis Patrick A Sturgeon Union Acquisition
Associates LLC


--------------------------------------------------------------------------------